Title: From George Washington to James Otis, Sr., 5 August 1775
From: Washington, George
To: Otis, James Sr.



Sir
Head Quarters [Cambridge] Augt 5th 1775

The Bearer Colo. Baldwin has this Morning reported that among others out of Boston, the Barrack Master’s Wife came Yesterday; and is now detain’d at Malden—As there may be Inconveniences, from Persons being Suffer’d indescriminately to go thro. the Country, many of whom, are undoubtedly disaffected to the Publick Interest: I have caused a Court of Inquiry to set upon several, but the Business multiplies so fast, and we are so much Strangers to the Characters, and Conduct

of many, that I would wish to put it on some more proper Footing: especially as it takes Several Field Officers every day from their Duty—You will please Sir, to lay this Matter before the General Court that they may either appoint some proper Persons more Competent to this Business, or take such other Steps as shall appear to them likely to remedy this Mischief. Colo. Baldwin is refer’d to the General Court for Directions respecting Mrs Goldthwait—I have the Honor to be Sir Your most Obedt Humbe Sert

Go: Washington


Since writing the above Col: Baldwin being impatient to return to his Post—General Gates will be the Bearer of this.

